Citation Nr: 1520889	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS) electronic claims file.

The VBMS file also contains a January 2014 VA Disability Benefits Questionnaire (DBQ) examination report for posttraumatic stress disorder (PTSD) and July 2014 VA inpatient notification for rule out stroke.  The Virtual VA electronic claims file contains October 2013 VA DBQ examination reports for scars/disfigurement and ankle conditions, VA outpatient treatment records dated from September 1996 to March 2014, and the remaining records are duplicate copies of evidence already associated with the VBMS file or the physical claims file.  As the appeal is remanded, the RO will have the opportunity to review the newly submitted evidence. 

A claim regarding sebaceous cyst, right pinky finger condition, has been raised by the record in a January 2013 VA Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

A remand is required to obtain a Social and Industrial Survey considering the effects of the Veteran's service-connected disabilities on employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (providing that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal); VA Fast Letter 13-13 (June 17, 2013).  In light of the most recent January 2014 VA DBQ examination for PTSD, October 2013 VA DBQ examinations for scars/disfigurement and ankle conditions, and the Veteran's testimony at the January 2015 Board hearing regarding his part-time employment as a taxi driver for the past 20 years due to his PTSD, the record remains unclear as to whether the Veteran is unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16a (2014).  As a result, additional development is needed to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey. 

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Those disabilities are as follows:  PTSD; sebaceous cysts; and bilateral ankle disorders.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, arthritis of the right and left ankles, and sebaceous cysts.  

3.  Review the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.  The AOJ must address the issue of marginal employment versus gainful employment.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


